Dissenting Opinion by
Mr. Justice Roberts:
The Act of June 22, 1964 (Spec. Sess.), P. L. 84, §507, 26 P.S. §1-507 (Supp. 1969) explicitly states that “The claims of all the owners of the condemned property, including . . . owners of easements, and all others having an interest in the property, . . . shall he heard or tried together and the award of the viewers or the verdict on appeal from the viewers shall first fix the total amount of damages for the property, and second, apportion the total amount of damages between or among the several claimants thereto.” (Emphasis supplied.) In the case before us, the easement holders settled with the Redevelopment Authority and waived their right to damages; the only claimants before the court of common pleas were appellees, and that court followed what is in my view the policy of 26 P.S. §1-507 by awarding them the total value of the property.
The provision of the Eminent Domain Code which requires all claims to be “heard or tried together” aims at insuring that all claimants will be treated fairly by having the total value of the property and their interests in it vis-a-vis each other decided at the same time, by the same adjudicatory body. Of course, it was perfectly proper for appellant to settle with the easement holders for what it (and the easement holders) thought the easements were worth. But appellant should then have secured an assignment of rights from the easement holders, and, standing in their *374shoes, should have participated in this litigation like any other claimant, starting with the hearing before the Board of Viewers. To allow appellant to do otherwise violates the “one hearing” policy of the Eminent Domain Code.
In my view, the decision of the trial court was correct; I dissent from the opinion of this Court and would affirm.